PER CURIAM.
We affirm appellant’s, James O’Brien, revocation of probation. See Williams v. State, 563 So.2d 1129 (Fla. 4th DCA 1990). However, appellee concedes, and we agree, that the order revoking probation must be corrected since it erroneously reflects that appellant violated all six of his conditions of probation. In actuality, the court found that appellant violated only two conditions of probation. Hence, the written order must conform to the court’s pronounce*644ment. See Gonzalez v. State, 712 So.2d 473 (Fla. 4th DCA 1998).
Affirmed; Remanded with directions.
POLEN, SHAHOOD and GROSS, JJ., concur.